The assignments of error are not separately set out and stated in the brief of plaintiff in error, but the principal argument is made and directed to the insufficiency of the evidence to sustain the judgment.
From the record we gather the following as the facts of the case: W.D. Borden and Fred Kimball, about 9 o'clock at night, went to a farm rented by the plaintiff in error, Ed Neivar, on the lookout for persons manufacturing whisky. They secreted themselves in the center of the field, and after a while heard voices in an adjoining field, heard a bucket rattle, heard a wagon come down to a creek, and heard the bucket scraping the bottom of the creek, saw an automobile coming from the east near the creek and stop, and saw the lights extinguished, and overheard some conversation. Borden testifies that he recognized the voice of plaintiff in error in the conversation, and heard him say: "What will we do for water?" that they crept up nearer, and could distinguish the forms of three men and saw two stills in operation; that they then crept away and went to get assistance. They procured other men and went back to the place, and the party separated themselves into three groups and surrounded the stills. On attempting to make the arrest the three men ran in different directions, and one of the three was shot and captured at the time. The other two got away. The two stills were found in operation, with fires burning and whisky coming from the condensers. There were several barrels of mash and several jugs of corn whisky close to the stills. They found a newspaper bearing the name of the plaintiff in error, Ed Neivar. The testimony of the mail carrier was that this was delivered about two weeks before to plaintiff in error. They examined the automobile, a Ford touring car, at the place where the stills were. The next morning they found it was gone and traced its tracks to the premises of the plaintiff in error.
A grocer at Piedmont, not far from the place referred *Page 92 
to in the evidence where the stills were in operation, testified that within a month before this time he had sold plaintiff in error 1,500 pounds of sugar and several boxes of yeast, and a considerable number of jugs.
It has often been stated by this court that, where there is evidence which reasonably supports the judgment, this court will not weigh the same, as that is exclusively within the province of the jury, and we believe the evidence is ample to support the judgment in this case.
Some other assignments of error are argued to some extent, but we have examined the record, and find no error that would warrant a reversal.
The judgment is affirmed.
BESSEY, P.J., and DOYLE, J., concur.